Title: To George Washington from Major General Horatio Gates, 17 December 1776
From: Gates, Horatio
To: Washington, George



Sir
Bethleham [Pa.] 17th December 1776.

General Arnold this moment received from me Your Excellencys Letter to Him of the 14th Instant—From Intelligence, which he thinks authentic, Rhode Island has been some time in possession of the Enemy, and so considerable a Force from Connecticut had Assembled Opposite to Bristol Ferry, as to render any Further attempt of the British Forces impracticable in that Quarter. upon mature consideration I think it is best for the publick Service that General Arnold should previously wait upon Your Excellency[,] Communicate the Intelligence he has received & take such Ample instructions as the Importance of the Service he is designed to Execute may require. I am Your Excellencys &c. &c.
